I dissent, and at some future time, if other duties permit, will express my views on the question here involved more fully. At present I will say only this: the only assessment actually made was of appellant's "franchise." This attempted assessment was under any view void for want of description. If there be any particular property embraced under the general category "franchise" which is assessable, such particular property must be described in some manner sufficient to identify it. The mere word "franchise" is no more descriptive of any particular property than would be the words "an easement" or "a piece of land." 2. It appears, however, that the only franchise of appellant intended to be assessed was its mere franchise to be a corporation. But such a franchise, assuming it to belong to the corporation, and not to the stockholders, is not assessable, because it has no ascertainable value under the rule prescribed by the state constitution and the statute for determining assessable value. (Const., art. XIII, sec. 1; Pol. Code, sec. 3617.) It cannot be transferred by the owner, nor seized and sold under execution or other process of law, and is not in any way vendible. In this respect it cannot be distinguished from a "seat" in a stock board, which was held in Lowenberg v. Greenebaum, 99 Cal. 162,1
not to be property in the sense that it could be seized and sold. 3. The assessor reached the conclusion that this franchise was of the value of $750,000, at which amount he assessed it, by the process of *Page 291 
deducting the total value at which all the tangible property of the appellant had been assessed from the value of all the shares of its capital stock as shown by sales thereof in the market. This was not fixing the value of the only franchise attempted to be assessed — to wit, the right to be a corporation; it was merely an attempt to assess the good-will of the appellant as a business concern, and was an unlawful discrimination against the appellant and in favor of partnerships, individuals, and all other "persons," whose tangible property alone is assessed, and not the good-will of their established business. The value of the franchise to be a corporation is not affected by the fact that the corporation afterwards does a successful or unsuccessful business.
1 37 Am. St. Rep. 47.